Peters, P.J., and Egan Jr., J.,
concur.
Rose, J., concurs in a memorandum as follows: I differ with the majority only to the extent that I am satisfied that defendant’s waiver of appeal was valid. County Court separately explained the rights encompassed by the waiver of appeal before accepting defendant’s written appeal waiver, which was executed in open court. The court then obtained defendant’s assurance that he understood the rights being waived and, after consulting with his attorney, defendant agreed to waive them orally. Nothing in the colloquy between defendant and the court indicated any lack of comprehension on defendant’s part as to the consequences of the waiver. Accordingly, I would find it to be a knowing, intelligent and voluntary waiver of appeal (see People v Benson, 100 AD3d 1108, 1108 [2012]; People v Santana, 95 AD3d 1503, 1503 [2012]).
Ordered that the judgment is affirmed.